Citation Nr: 1105481	
Decision Date: 02/10/11    Archive Date: 02/18/11

DOCKET NO.  06-15 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
service-connected depression.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

E. McGuire, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1982 to December 
1985.  

This matter is before the Board of Veterans' Appeals (Board) from 
a June 2005 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A preliminary review of the record reveals that a remand for 
additional development is necessary with respect to the claim on 
appeal.  

The record reflects that the Veteran requested a hearing before a 
member of the Board at the RO in his substantive appeal filed in 
May 2006.  The RO scheduled the Veteran's Travel Board hearing 
for June 23, 2009.  However, the notice letter informing the 
Veteran of the date of the hearing was sent to the wrong address, 
and it was returned as undeliverable.  The record shows that the 
Veteran could not be reached by telephone, and no additional 
notice letter was sent to the Veteran at his correct address.  As 
the Veteran was not notified, he did not report to the scheduled 
hearing.    

There is no evidence that the Veteran has withdrawn his request 
for a Board hearing.  Therefore, the Board finds that a hearing 
must be rescheduled and notice sent to the Veteran at his current 
address in compliance with 38 C.F.R. §§ 19.76, 20.704(b) (2010).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a Travel Board 
hearing at the RO before a member of the 
Board at the next available opportunity.  

The Veteran's current address is included in 
his Application for Increased Compensation 
Based on Unemployability dated in April 2008.  
Notice should be sent to this address.  

The RO should notify the Veteran of the date 
of such hearing by sending a letter of 
notification to the Veteran at his address of 
record at least 30 days prior to the hearing 
date and provide a copy of such notification 
in the record.  See 38 C.F.R. § 19.76.    

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

